The finding of the Workmen's Compensation Board that the claimant became disabled on February 10, 1942, as a result of pulmonary tuberculosis, an occupational disease which was due to the nature of her employment and was contracted by her within twelve months previous to the date of her disablement is supported by the evidence. Such finding, when taken in connection with the finding that she completed her training as an affiliate student nurse at the New York Hospital on May 1, 1940, brings her claim against the appellant, New York Hospital, within the statutory limitation of time barring recovery of compensation benefits "unless the disease is * * * contracted * * * within the twelve months previous to the date of disablement". It is the contraction of the occupational disease rather than exposure that commences the running of the statutory time limit. After giving maximum effect to such limitation more than twelve months elapsed after claimant left the New York Hospital before it may be said she had contracted the disease. An award of compensation benefits for disability due to occupational disease under such circumstances is barred by *Page 184 
the statute (Workmen's Compensation Law, § 40; Matter ofCrowley v. Yonkers Herald Pub. Co., 250 App. Div. 670, affd.275 N.Y. 571).
The order of the Appellate Division and the award of the Workmen's Compensation Board should be modified in accordance with the opinion herein, and, as so modified, affirmed, with costs in this court and in the Appellate Division to appellant New York Hospital, and the matter remitted to the Workmen's Compensation Board for further proceedings not inconsistent with the opinion herein.
LOUGHRAN, Ch. J., LEWIS, DESMOND, THACHER, DYE and FULD, JJ., concur; CONWAY, J., taking no part.
Ordered accordingly.